Citation Nr: 1135572	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for inclusion body myositis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in April 2010.  He failed to report.  The Board will proceed with consideration of his appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for inclusion body myositis.  He does not argue that his symptoms began during service.  However, he contends through his nurse practitioner that the physical demands of active service as well as exposure to different types of chemicals led to the eventual development or aggravation of his disability.  

The Veteran has submitted an August 2006 statement from a nurse practitioner who has treated him since 1993.  She states that the Veteran is not claiming that military service caused inclusion body myositis.  Instead, the Veteran most likely had a predisposition to this disease since birth, but it did not develop until the late 1990's or early 2000.  However, she opined that it is possible that the physical demands of military service such as jumping out of helicopters as well as the Veteran's exposure to different types of chemical gases during basic training or other times are related to the actual development of inclusion body myositis and have aggravated the situation.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, although the service treatment records are negative for symptoms relating to or a diagnosis of inclusion body myositis, the Board accepts that the Veteran underwent physically demanding training during service, likely to include gas chamber training in basic training.  He has a current diagnosis of inclusion body myositis.  Finally, he has submitted some medical evidence of a link between his current disability and active service.  This opinion finds a mere possibility of a relationship, but does not express the requisite certainty for the Veteran to prevail.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, it is sufficient to meet the low threshold needed to warrant a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran must be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the examination of the Veteran and review of the claims folder, the examiner should express the following opinion:

Is it as likely as not (50 percent probability or greater) that the Veteran's inclusion body myositis was incurred due to or aggravated due to active service?  

The reasons and bases for this opinion should be included.  The examiner should comment on whether it is as likely as not that the physical demands of service triggered inclusion body myositis or otherwise increased the severity of this disability beyond natural progression.  Similarly, the examiner should comment on whether it is as likely as not that exposure to chemicals such as those to which the Veteran was exposed in basic training triggered inclusion body myositis or otherwise increased the severity of this disability beyond natural progression.  

If the examiner finds that they are unable to express the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any evidence required to express the requested opinion should be identified. 

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


